                       1   NATHAN S. DEAVER, ESQ.
                           Nevada Bar No. 11947
                       2   BRICE J. CRAFTON, ESQ.
                           Nevada Bar No. 10558
                       3   DEAVER I CRAFTON
                           810 E. Charleston Blvd.
                       4   Las Vegas, NV 89104
                           shannon@deavercrafton.com
                       5   Tel. 702.385.5969
                           Fax. 702.385.6939
                       6   Attorneys for Defendant
                           Counterclaimant
                       7
                                                 UNITED STATES DISTRICT COURT
                       8
                                                          DISTRICT OF NEVADA
                       9
                           AMERICAN NATIONAL PROPERTY AND
                      10   CASUALTY COMPANY, a foreign                 Case No: 2:18-cv-01548-RFB-BNW
                           corporation,
�                     11
e:::::        --'
                                             Plaintiff,
                      12
              c::,:




e:::::      = 13           vs.
1....1....1
              c::,:        BRITTNEY L. GARDINEER,
�
1....1....1           14
                                             Defendant.
                      15
                      16   BRITTNEY GARDINEER, an Individual,

                      17                    Counterclaimant,

                      18   vs.

                      19   AMERICAN NATIONAL PROPERTY AND
                           CASUALTY COMPANY, a foreign
                      20   corporation,

                      21                    Counterdefendant.

                      22
                      23   STIPULATION & ORDER TO EXTEND DEADLINE FOR REPLY TO PLAINTIFF'S
                      24         OPPOSITION TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                      1          COMES NOW Defendant/Counterclaimant, BRITTANY GARDINEER, by and through

                      2   her undersigned counsel, BRICE J. CRAFTON, ESQ., of the law offices of DEAVER                 I
                      3   CRAFTON and Plaintiff, AMERICAN NATIONAL PROPERTY AND CASUALTY

                      4   COMPANY, by and through their undersigned counsel, W. RANDOLPH PATTON, ESQ, of the

                      5   law offices of THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER and

                      6   hereby Stipulates that Defendant/Counterclaimant's Reply to Plaintiffs Opposition to Motion for

                      7   Summary Judgment be extended to Friday, June 7, 2019.


                                 DATED this 5th day of June, 2019

-;;;z:_                   DEAVER I CRAFTON                                   THORNDAL ARMSTRONG DELK
c=:::)               10                                                      BALKENBUSH & EISINGER

                     11     /s/ BRICE J. CRAFTON                               /s/ W. RANDOLPH PATTON, ESQ.
e::::::
� __.
  c::I:

             c::I:
                          BRICE J. CRAFTON, ESQ.                             W. RANDOLPH PATTON, ESQ.
                     12   Nevada Bar No. 10558                               Nevada Bar No. 000365

e:::::: =
I..J.....I
                     13
                          810 E. Charleston Blvd.
                          Las Vegas, Nevada 89104
                                                                             1100 E. Bridger Avenue
                                                                             Las Vegas, NV 89101
                          Attorneys for Defendant/Counterclaimant            Attorneys for Plaintiff
�
I..J.....I
                     14                                             ORDER

                     15                                IT IS SO ORDERED.

                     16
                                                       RICHARD F. BOULAWRE, II
                     17                                UNITED STATES DISTRICT JUDGE

                     18                                       June 6, 2019
                                                       DATED: ___________

                     19

                     20
                     21
                     22

                     23
                     24
                                                                            2
